DETAILED ACTION
1.	This office action is in response to the communication filed on 03/02/2021.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Applicant’s claim for the benefit of a prior-filed non-provisional application No. 15/875218, filed on 01/19/2018, under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Allowable Subject Matter
4.	Claims 1-20 are allowed.

5.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed toward a method for data object collection, management, tracking, control, or recording with a blockchain.  Independent claims 1, 16 and 20 identify the uniquely distinct features for, responding to a request initiated by another system for collection of information using an electronic form including a set of fields: retrieving the electronic form from a blockchain to produce a retrieved form, collecting the information using the retrieved form to produce an updated form, and storing the updated form on the blockchain as the electronic form; storing, as a data object, the updated form on the persistent data storage device to produce a stored data in combination with the remaining limitations of the independent claims are not found in and/or are not obvious in view of the closest recorded prior arts.
One of the closest prior art, Altenhofen et al. (US 20190327218 A1), discloses a method for facilitating an exchange of a data transfer message between respective applications of a first and second device, wherein a ledger is updated with a net transfer value. The other closest prior art, Pierce et al. (US 20180039667 A1), discloses a method for modifying a blockchain. However, either singularly or in combination, Altenhofen et al. and/or Pierce et al. do/does not disclose the above uniquely distinct features taken in combination with the remaining limitations of the independent claim(s).
Therefore, claims 1, 16, 20, and the respective dependent claims 2-15, 17-19 are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID, can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2437